Title: To Thomas Jefferson from Samuel Adams, 18 November 1801
From: Adams, Samuel
To: Jefferson, Thomas


My dear friend
Boston Novemr: 18th: 1801
Doctr: Eustis will be so kind as to deliver you this Letter.—I am perswaded, you will find him a man of a candid and fair Mind and liberal sentiments.—
I congratulate you on the return of Peace. The War both in America and Europe was designed by Tyrant Kings to exterminate those rights and liberties which the Gracious Creator has granted to Man, and to sink the happiness resulting therefrom in ruin and oblivion.—Is there not, my friend, reason to believe, that the principles of Democratic Republicanism are already better understood than they were before; and that by the continued efforts of Men of Science and Virtue, they will extend more, and more ’till the turbulent and destructive Spirit of War shall cease?—The proud oppressors over the Earth shall be totally broken down and those classes of Men, who have hitherto been the victims of their rage and cruelty shall perpetually enjoy perfect Peace and Safety ’till time shall be no more.—
I am Your cordial friend
Saml. Adams
